13‐156‐cv
     Caldwell, et al v. Berlind et al

                                        UNITED STATES COURT OF APPEALS
                                            FOR THE SECOND CIRCUIT


                                              SUMMARY ORDER

     Rulings by summary order do not have precedential effect.  Citation to a summary order filed on or after
     January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and this court’s
     Local Rule 32.1.1.  When citing a summary order in a document filed with this court, a party must cite
     either the Federal Appendix or an electronic database (with the notation “summary order”).  A party citing
     a summary order must serve a copy of it on any party not represented by counsel.

 1          At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 28th day of October, two thousand thirteen.
 4
 5   PRESENT:
 6
 7            DEBRA ANN LIVINGSTON,
 8            GERARD E. LYNCH,
 9            CHRISTOPHER F. DRONEY
10
11                           Circuit Judges.
12   _______________________________________________
13
14   Rena Caldwell, et al.
15
16                                        Plaintiffs‐Appellants,

17                      ‐v.‐                                                  No. 13‐156‐cv
18
19   Roger S. Berlind, et al.

20                           Defendants‐Appellees.
21   _______________________________________________
22                                               ALLEN  CARNEY,  CARNEY  WILLIAMS  BATES  BOZEMAN  &
23                                               PULLIAM,  PLLC, Little Rock, Arkansas (Roy L. Jacobs,
24                                               Roy Jacobs & Associates, New York, NY, on the brief) 
25                                               for Appellants.

                                                            1
1                                      MITCHELL  A.  LOWENTHAL,  (VICTOR  L.  HOU,  ROGER  A.
2                                      COOPER,  JARED  M.  GERBER,  DAVID  E.  HALLER,  on  the
3                                      brief) CLEARY GOTTLIEB STEEN & HAMILTON, NEW YORK,
4                                      NY for Appellees.
 5
 6         UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED, and

 7   DECREED that the judgment of the District Court is AFFIRMED.

 8         This  appeal  arises  from  the  sprawling  multidistrict  litigation  concerning

 9   securities issued by Lehman Brothers Holdings Inc. (“Lehman”) prior to its collapse

10   and bankruptcy.  Plaintiffs‐Appellants (“Appellants”) are eight individuals who

11   allegedly invested in several offerings of Lehman debt securities between November

12   2005 and November 2007.  In October and November 2008, the Appellants filed

13   separate  yet  materially  identical  putative  class  actions  asserting  claims  under

14   Sections 11, 12(a)(2) and 15 of the Securities Act, 15 U.S.C. §§ 77k, 77l(a)(2), and 77o,

15   against Lehman’s officers, directors and underwriters.


16          In their original complaints, the Appellants alleged that the relevant offering

17   documents “did not reveal that Lehman owned hundreds of millions of dollars of

18   CDOs,” or collateralized debt obligations, and that Lehman wrongfully failed to

19   disclose that it had a 30:1 gross leverage ratio.  Even though Lehman reported its



                                                2
 1   leverage ratios in numerous SEC forms including its Forms 10‐Q and 10‐K dated

 2   October 11, 2005 and February 13, 2006 respectively, the original complaints asserted

 3   that this information was omitted because it was not part of the prospectuses.  


 4          On November 29, 2011, after significant delay following removal and transfer

 5   pursuant to an order of the Joint Panel on Multidistrict Litigation, Appellants moved

 6   to file a Consolidated Amended Complaint.  Unlike their prior complaints, however,

 7   the  Consolidated  Amended  Complaint  alleged  that  Lehman  “used  undisclosed

 8   repurchase  and  resale  (‘Repo’)  transactions  to  improperly  ‘remove’  billions  of

 9   dollars from its balance sheet” and “materially misled [purchasers] regarding its risk

10   management procedures.”  The Consolidated Amended Complaint also dropped the

11   original  allegation  that  Lehman  had  failed  to  disclose  that  it  had  a  30:1  gross

12   leverage ratio.  Instead, it alleged that the relevant prospectuses did incorporate by

13   reference  the  forms  that  included  the  ratio,  but  that  this  reported  ratio  was  not

14   accurate  due  to  the  Repo  105  transactions.    On  January  6,  2012,  the  defendants

15   moved  to  dismiss  the  Consolidated  Amended  Complaint.    By  an  order  dated

16   December 11, 2012, the District Court (Kaplan, J.) granted the motion to dismiss. 

17   This appeal followed.  We assume the parties’ familiarity with the underlying facts,

18   the procedural history of the case, and the issues on appeal.

                                                   3
 1                                          *     *     *


 2         It is clear that Appellants’ new Repo 105 and risk management claims are

 3   facially barred by both the statute of limitations and the statute of repose in Section

 4   13 of the Securities Act.  15 U.S.C. § 77m.  Section 13’s statute of limitations bars

 5   these new claims because the Appellants were aware of them when the same claims

 6   were filed in the lead plaintiffs’ amended complaint on April 23, 2010, over one year

 7   before they were brought by the Appellants.  The new allegations are also barred by

 8   Section 13’s statute of repose because the allegations were not brought within three

 9   years of the offerings, the last of which occurred in November 2007.


10         Appellants’  new  claims  can  survive  only  if:  (1)  Section  13’s  statute  of

11   limitations and statute of repose are tolled pursuant to American Pipe & Construction

12   Co. v. Utah, 414 U.S. 538 (1974); or (2) these new claims relate back to their original

13   complaint pursuant to Federal Rule of Civil Procedure 15(c).  The claims are not

14   tolled, nor do they relate back to the original complaint.  


15         As to the American Pipe tolling doctrine, although Appellants argue that the

16   statutes of limitations and repose are tolled pursuant to this doctrine, this argument

17   is foreclosed by our recent decision in Police & Fire Ret. Sys. v. IndyMac MBS, Inc., 721


                                                 4
 1   F.3d 95 (2d Cir. 2013).  There, this Court squarely rejected this argument as to the

 2   statute of repose, holding that “American Pipe’s tolling rule does not apply to the

 3   three‐year statute of repose in Section 13.”  Id. at 101.1   


 4          Second, Appellants argue that their new claims are not barred by the statutes

 5   of limitations and repose because they relate back to their original complaints.  We

 6   disagree.  Even assuming, arguendo, that the relation back provision of Rule 15(c)

 7   applies to save allegations that would otherwise be barred by Section 13’s statute of

 8   repose,  the  claims  do  not  relate  back  on  the  facts  here.    Federal  Rule  of  Civil

 9   Procedure 15(c) provides that “[a]n amendment to a pleading relates back to the date

10   of the original pleading when . . . the amendment asserts a claim or defense that

11   arose out of the conduct, transaction, or occurrence set out—or attempted to be set

12   out—in  the  original  pleading.”    Fed.  R.  Civ.  P.  15(c)(1)(B).    “[E]ven  where  an

13   amended complaint tracks the legal theory of the first complaint, claims that are

14   based on an entirely distinct set of factual allegations will not relate back.”  Slayton

15   v. Am. Express Co., 460 F.3d 215, 228 (2d Cir. 2006) (internal citations omitted).  



            1
             Because Section 13’s statute of repose cannot be tolled under American Pipe, we
     need not and do not consider whether American Pipe tolls the statute of limitations in this
     case.


                                                   5
 1         Appellants’  original  complaints  alleged  material  omissions  regarding

 2   Lehman’s exposure to CDOs and its leverage ratio (on the basis that its Forms 10‐Q

 3   and  10‐K  were  not  incorporated  by  reference).    The  Consolidated  Amended

 4   Complaint reverses course and is based on an entirely new theory encompassing

 5   different conduct.  Instead of alleging that the failure to include the gross leverage

 6   ratio  of  30:1  in  the  prospectuses  was  a  material  omission,  the  Consolidated

 7   Amended Complaint alleges that Lehman materially misstated its leverage ratios in

 8   its SEC forms that were incorporated by reference into the offering documents.  The

 9   Consolidated Amended Complaint alleges that these incorporated ratios were false

10   because  they  were  manipulated  through  the  Repo  105  transactions  and  their

11   assigned accounting treatment.  Neither this accounting treatment nor any other

12   accounting practice allegedly causing a misstatement as to the leverage ratio is to be

13   found in the original complaints.  Thus, Appellants’ new claims do not relate back

14   under Rule 15(c).


15         All  of  Appellants’  claims,  other  than  those  asserted  in  their original

16   complaints,  were  appropriately  dismissed  as  untimely.    The  only  remaining

17   allegations in the Consolidated Amended Complaint are those from the original

18   complaints  concerning  Lehman’s  CDO  exposure.      These  claims  are  based  on

                                               6
 1   allegations    that  Lehman  owned,  but  did  not  disclose  that  it  owned,  billions  of

 2   dollars of CDOs.  These allegations were also correctly dismissed by the district

 3   court for failing to state a plausible Securities Act claim.  


 4          “To survive a motion to dismiss, a complaint must contain sufficient factual

 5   matter,  accepted  as  true,  to  state  a  claim  to  relief  that  is  plausible  on  its  face.” 

 6   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citation omitted).  Allegations that

 7   merely assert “a legal conclusion couched as a factual allegation” or that “amount

 8   to nothing more than a formulaic recitation of the elements” of a cause of action are

 9   “not  entitled  to  be  assumed  true.”    Id.  at  678‐81  (internal  citation  omitted).    To

10   establish an actionable omission under Sections 11 and 12(a)(2) of the Securities Act,

11   plaintiffs  must  identify  either  “an  affirmative  legal  disclosure  obligation”  that

12   required disclosure or an “existing disclosure[]” that was rendered misleading by

13   the alleged omission.  In re Morgan Stanley Info. Fund Sec. Litig., 592 F.3d 347, 360 (2d

14   Cir. 2010).  


15          Appellants failed to satisfy this pleading standard.  Indeed, the conclusory

16   allegations  in  the  three  paragraphs  of  the  Consolidated  Amended  Complaint

17   concerning Lehman’s CDO holdings do not contain sufficient facts to establish a



                                                      7
 1   plausible claim to relief under any theory.  As the district court correctly noted, “[t]o

 2   say that the three paragraphs of the [Consolidated Amended Complaint] that set out

 3   plaintiffs’  claim  with  respect  to  CDOs  are  barebones  perhaps  understates  the

 4   matter.”    The  Consolidated  Amended  Complaint  fails  to  allege  when  Lehman

 5   acquired the CDOs that it would have been required to disclose, how much it held

 6   at the time of the offerings, or how much was sufficient to be material to an investor

 7   at the time of the challenged offerings.  The Consolidated Amended Complaint is

 8   simply barren of allegations regarding the circumstances at the time of any offering

 9   challenged  by  the  Appellants.    Thus,  their  remaining  claims  were  properly

10   dismissed for failing to state a claim.

11         We have reviewed the remaining arguments of the Appellants and find them

12   to be without merit.  For the foregoing reasons, the judgment of the District Court

13   is AFFIRMED.

14                                                  FOR THE COURT:

15                                                  Catherine O’Hagan Wolfe, Clerk




                                                8